Citation Nr: 0102393	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury.

2.  Entitlement to service connection for a herniated disc in 
the lumbar spine, secondary to service-connected residuals of 
a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that granted service connection for 
residuals of a right ankle injury evaluated as 10 percent 
disabling effective in July 1998, and denied service 
connection for a herniated disc, secondary to the veteran's 
service-connected residuals of a right ankle injury.

In October 1999 the veteran requested a travel board hearing 
in his substantive appeal; however, he withdrew his request 
later that same month.


REMAND

The veteran contends that his service-connected residuals of 
a right ankle injury are more disabling than his initial 10 
percent assignment.  In his January 1999 VA examination, he 
complained of weather aches and flare-ups of pain that caused 
him to miss approximately 250 days of work per year.  In his 
October 1999 substantive appeal, he stated that he fell down 
several times due to his right ankle disability.

Arguments made by the veteran such as those mentioned above 
indicate that the January 1999 VA examination report may not 
sufficiently describe his functional loss due to pain.  
38 C.F.R. § 4.40 (2000).  More specifically, in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000). Id.  In this regard it is noted that 
38 C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.    A part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.45, 4.49.  In DeLuca the Court emphasized that 
a VA rating examination must adequately portray the extent of 
functional loss due to pain.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between the 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction - consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Finally, the Board notes that the issue of an extraschedular 
rating has been raised by the veteran.  While the RO has 
considered this issue previously, it should again be 
addressed following the receipt of additional evidence.  
38 C.F.R. § 3.321(b)(1) (2000).

The veteran also contends that the RO erred by failing to 
grant service connection for a lumbar spine disability.  In a 
July 1999 notice of disagreement he stated that his right 
ankle disability caused him to fall down stairs, which 
resulted in a herniated disc injury.

The Board notes that the veteran has never undergone a VA 
examination that provides an opinion as to whether his 
herniated disc injury is related to the service-connected 
residuals of his right ankle disability.  A 1998 Providence 
VAMC treatment record indicates that there may be a 
connection between the veteran's left ankle injury and his 
low back pain.  Notwithstanding the fact that examiner noted 
the left ankle instead of the right, a more definitive 
opinion is required regarding the possibility of a nexus 
between the veteran's right ankle disability and his 
herniated disc injury.  Moreover, records from the St. Joseph 
Hospital in Providence, Rhode Island reflect that the veteran 
was admitted to that facility in 1993 for back complaints 
following a fall down some stairs.  The veteran was to be 
followed by a Dr. David Disanto; however, it does not appear 
that records from Dr. Disanto were ever requested.  

Prior to determining the veteran's claim of entitlement to 
service connection for a herniated disc, secondary to 
service-connected residuals of a right ankle disability, VA 
must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
clam.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his herniated disc 
disability since his discharge from 
service and his right ankle disability 
since July 1998.  In particular, he 
should be asked to provide the address 
for Dr. Disanto.  After obtaining the 
necessary releases, the RO should then 
contact the providers and request copies 
of all relevant medical records that have 
not previously been obtained to 
specifically include photocopies of Dr. 
Disanto's records of the veteran's 
treatment beginning in 1993.  All records 
should be associated with the claims 
file.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for his right ankle to ascertain the 
nature and severity of his service-
connected right ankle disability and his 
low back in order to ascertain the nature 
of the low back and the proper diagnosis 
thereof and its etiology.  Any tests or 
studies deemed appropriate by the 
examiner to make this determination 
should be undertaken.  The examiner must 
review the claims file and a copy of this 
REMAND in conjunction with the 
examination of the veteran.  (a) In 
reference to the ankle, the report of the  
examination should include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  (b) In reference to 
the low back disability, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently found herniated disc injury was 
caused by the service-connected right 
ankle disability, and if not directly 
caused, whether it is at least as likely 
as not that the veteran's right ankle 
disability caused the herniated disc to 
be more severe, and if so, the extent of 
the increase in severity.  The examiner 
should set forth in detail all findings 
that provide a basis for the opinion. 

3.  When the above development has been 
completed, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Following the completion of all 
development the RO should review and 
readjudicate the veteran's claims.  With 
regard to the right ankle issue, the RO 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  The RO's attention is also 
directed to the issue of whether referral 
for consideration of an extraschedular 
rating is appropriate under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Should 
submission under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail.  If any 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



